                     Case 2:18-cv-00932-RSM Document 59 Filed 10/14/20 Page 1 of 4




 1                                                                     The Honorable Ricardo S. Martinez

 2                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 3                                           AT SEATTLE

 4   CNA INSURANCE COMPANY LIMITED,

 5                                            Plaintiff,       No. 2:18-cv-00932-RSM

 6               v.                                            PARTIES’ JOINT MOTION TO
                                                               CONTINUE DEADLINES FOR
 7   EXPEDITORS INTERNATIONAL OF                               SUBMISSION OF PRE-TRIAL FILINGS
     WASHINGTON, INC. d/b/a EXPEDITORS
 8   INTERNATIONAL OCEAN, and DOE I,                           Note for Motion: October 13, 2020

 9                                        Defendants.

10

11               COME NOW the parties, and hereby stipulate and jointly move the Court, pursuant to
12   LCR 16(b)(6), to extend the deadlines for the parties’ submission of a proposed pre-trial order,
13
     trial briefs, and any other pre-trial filings not yet exchanged or submitted until 30 days before the
14
     Court reschedules the trial date.
15
                 This admiralty matter addresses plaintiff subrogated insurer’s claims against defendant
16

17   non-vessel operating common carrier for cargo allegedly damaged during ocean transit. Trial

18   was scheduled to commence on November 2, 2020. Dkt. 57. By its General Order 15-20 dated

19   October 2, 2020, the Court continued all civil trials scheduled to commence before January 1,
20   2021 pending the Court’s issuance of another general order. The parties are unable to agree to a
21
     trial by remote video conferencing.
22
                 The Court may extend the case scheduling dates for good cause. LCR 16(b)(6). The
23
     parties submit that good cause exists to extend the deadlines for pre-trial submissions so as to
24

25   avoid their expenditure of financial and other resources during the pandemic, when such

26   resources are challenged, and when communication with party and non-party witnesses is

     PARTIES’ JOINT MOTION TO CONTINUE DEADLINES FOR                          FOSTER GARVEY PC
     SUBMISSION OF PRE-TRIAL FILINGS - 1                               1111 Third Avenue, Suite 3000
     Case No. No. 2:18-cv-00932-RSM                                   Seattle, Washington 98101‐3292
                                                                           Phone (206) 447‐4400
                                                                             Fax (206) 447‐9700
     FG:54020003.2
                     Case 2:18-cv-00932-RSM Document 59 Filed 10/14/20 Page 2 of 4




 1   difficult. Because trial will not commence for at least several months, the parties and the Court

 2   will not experience any detriment to a continuance of pre-trial filings that is commensurate with
 3
     the new trial date. Accordingly, the parties respectfully request a continuance of the deadlines
 4
     for remaining pre-trial filings.
 5
                 DATED this 13th day of October, 2020.
 6
      s/ Steven W. Block                                   s/ James F. Whitehead
 7
      Steven W. Block, WSBA No. 24299                      James F. Whitehead, WSBA #6319
 8    FOSTER GARVEY PC                                     LAW OFFICE OF JAMES F. WHITEHEAD
      1111 Third Avenue, Suite 3000                        2211 Elliott Ave., Suite 200
 9    Seattle, Washington 98101-3292                       Seattle, Washington 98121
      Telephone: (206) 447-4400                            Telephone: (206) 448-0100
10    Facsimile: (206) 447-9700                            Facsimile: (206) 455-2701
11    Email: steve.block@foster.com                        Email: jim@jfw-law.com

12    Attorney for Defendant Expeditors                    s/ James A. Saville, Jr.
      International of Washington, Inc.                    James A. Saville, Jr., pro hac vice
13                                                         HILL RIVKENS LLP
                                                           45 Broadway, Suite 1500
14                                                         New York, New York 10006
15                                                         Telephone: (212) 669-0600
                                                           Facsimile: (212) 669-0698
16                                                         Email: jsaville@hillrivkins.com

17                                                         Attorneys for Plaintiff CNA Insurance Company,
                                                           Ltd.
18

19
                                                      ORDER
20
                 The parties having so stipulated, and the Court finding good cause for entry hereof,
21
                 NOW, THEREFORE, IT IS HEREBY ORDERED that the deadlines for the parties’
22
     submission of a proposed pre-trial order, trial briefs, and any other pre-trial filings not yet
23
     exchanged or submitted are hereby
24
                 CONTINUED until 30 days before the Court reschedules the trial date.
25

26

     PARTIES’ JOINT MOTION TO CONTINUE DEADLINES FOR                           FOSTER GARVEY PC
     SUBMISSION OF PRE-TRIAL FILINGS - 2                                1111 Third Avenue, Suite 3000
     Case No. No. 2:18-cv-00932-RSM                                    Seattle, Washington 98101‐3292
                                                                            Phone (206) 447‐4400
                                                                              Fax (206) 447‐9700
     FG:54020003.2
                     Case 2:18-cv-00932-RSM Document 59 Filed 10/14/20 Page 3 of 4




 1               Dated this 14th day of October, 2020.

 2

 3

 4

 5
                                                         A
                                                         RICARDO S. MARTINEZ
                                                         CHIEF UNITED STATES DISTRICT JUDGE
 6

 7   Presented by:
 8   /s Steven W. Block
 9   Steven W. Block, WSBA No. 24299
     FOSTER GARVEY PC
10   1111 Third Avenue, Suite 3000
     Seattle, Washington 98101-3292
11   Telephone: (206) 447-4400
     Facsimile: (206) 447-9700
12   Email: steve.block@foster.com
13   Attorney for Defendant Expeditors International of Washington, Inc.

14
     s/ James F. Whitehead
15   James F. Whitehead, WSBA #6319
     LAW OFFICE OF JAMES F. WHITEHEAD
16
     2211 Elliott Ave., Suite 200
17   Seattle, Washington 98121
     Telephone: (206) 448-0100
18   Facsimile: (206) 455-2701
     Email: jim@jfw-law.com
19
     s/ James A. Saville, Jr.
20
     James A. Saville, Jr., pro hac vice
21   HILL RIVKENS LLP
     45 Broadway, Suite 1500
22   New York, New York 10006
     Telephone: (212) 669-0600
23   Facsimile: (212) 669-0698
     Email: jsaville@hillrivkins.com
24
     Attorneys for Plaintiff CNA Insurance Company, Ltd.
25

26

     PARTIES’ JOINT MOTION TO CONTINUE DEADLINES FOR                        FOSTER GARVEY PC
     SUBMISSION OF PRE-TRIAL FILINGS - 3                             1111 Third Avenue, Suite 3000
     Case No. No. 2:18-cv-00932-RSM                                 Seattle, Washington 98101‐3292
                                                                         Phone (206) 447‐4400
                                                                           Fax (206) 447‐9700
     FG:54020003.2
                     Case 2:18-cv-00932-RSM Document 59 Filed 10/14/20 Page 4 of 4




 1                                       CERTIFICATE OF SERVICE

 2               I certify that on October 13, 2020, I electronically filed the foregoing document with the
 3
     Clerk of the Court via CM/ECF which will notify all parties in this matter who are registered with
 4
     the Court’s CM/ECF filing system of such filing.
 5
                 Executed in Seattle, Washington this 13th day of October, 2020.
 6
                                                      s/ Michelle Stark
 7
                                                      Michelle Stark, Legal Assistant/Paralegal
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     PARTIES’ JOINT MOTION TO CONTINUE DEADLINES FOR                          FOSTER GARVEY PC
     SUBMISSION OF PRE-TRIAL FILINGS - 4                               1111 Third Avenue, Suite 3000
     Case No. No. 2:18-cv-00932-RSM                                   Seattle, Washington 98101‐3292
                                                                           Phone (206) 447‐4400
                                                                             Fax (206) 447‐9700
     FG:54020003.2
